Title: To Thomas Jefferson from Pierpont Edwards, 11 September 1801
From: Edwards, Pierpont
To: Jefferson, Thomas


Sir,
Hartford Sept 11th 1801
Mr Jackson Browne, whom I took the liberty to mention in a former letter, woud be highly gratified should he be appointed Consul at some place, at which the people of the United States carry on an extensive commerce—At his desire I report to you his wishes in this regard—I shoud be pleased to see him placed in some office in which he woud be useful to himself and to our Country. I am with respect and esteem
Your most Obed Servt
P Edwards
